Exhibit 10.1
August 16, 2009
Robert H. Benmosche
Dear Bob:
     I am pleased to confirm the terms of your employment with American
International Group, Inc.

  1.   Effective Date. August 10, 2009.     2.   Position. On the Effective
Date, you will begin to serve as President and Chief Executive Officer of AIG.
In that capacity, you will report directly (and only) to the Board of Directors
and have all of the customary authorities, duties and responsibilities that
accompany these positions.     3.   Salary (Cash). Your initial cash salary will
be $3,000,000 per year.     4.   Salary (Stock). In addition to your cash
salary, you will eligible to receive bi-monthly awards of stock or phantom stock
units in AIG. These awards, which we refer to as stock salary, will be at an
initial rate of $4,000,000 per year and will be subject to the following
additional terms:

  •   Initially your stock salary will be in the form of shares of AIG. Subject
to the approval of the Office of the Special Master for TARP Executive
Compensation, AIG’s Compensation and Management Resources Committee (in
consultation with you) may change the specific form of stock salary from time to
time;     •   Stock will be immediately vested when delivered, tax will be
withheld by AIG in kind (unless otherwise directed by you) and remaining shares
cannot be sold until the 5th anniversary of the Effective Date;     •   Phantom
stock units will be immediately vested but will not be delivered until the 2nd
anniversary of grant, and units will be settled in cash or stock at the election
of the Committee (in consultation with you) and taxed on delivery and, in the
case of stock delivered, may be subject to restrictions on transfer up to the
5th anniversary of the Effective Date at the Committee’s discretion (phantom
stock units will not be used without prior approval of the Office of the Special
Master); and     •   The Committee will authorize early transferability of any
stock salary you have received on death or disability.





--------------------------------------------------------------------------------



 



      AIG is in the process of developing the specifics of your stock salary for
2009, which will be retroactive to the Effective Date once finalized. AIG will
make these stock awards to you pursuant to a more detailed award agreement,
which will govern the awards.     5.   Annual Long-Term Award. Each year you
will be eligible to receive a long-term incentive award of up to $3,500,000 in
the form of stock or phantom stock units in AIG. The amount for 2009 will be
prorated from the Effective Date. The Committee will determine the form and
amount annually based on its performance assessment, subject to the following:

  •   Stock or phantom stock units would vest on the 2nd anniversary of grant
(the minimum time required by the applicable TARP Regulations) and will be
subject to transfer/payout restrictions as required by the applicable TARP
Regulations; and     •   To the extent permitted by the applicable TARP
Regulations, awards will provide for early vesting on death or disability and
early transferability on the same events.

  6.   No Severance. You will not participate in AIG’s Executive Severance Plan
or otherwise be entitled to any severance on termination of your employment for
any reason.     7.   Benefits. Subject to the limits of this letter and the
applicable TARP Regulations, you will be entitled to benefits consistent with
senior executives of AIG and reimbursement of reasonable business expenses, in
each case in accordance with applicable AIG policies as in effect from time to
time. In connection with your joining AIG, AIG will also promptly pay any
reasonable legal fees incurred in connection with your review of this letter and
the negotiations contemplated in Section 11.     8.   Executive Compensation
Standards. Any bonus or incentive compensation paid to you is subject to
recovery or “clawback” by AIG if the payments were based on materially
inaccurate financial statements or any other materially inaccurate performance
metric criteria (all within the meaning of, and to the full extent necessary to
comply with, the applicable TARP Regulations). In addition, you will not be
entitled to any golden parachute payment or tax gross-up from AIG or its
affiliates to the extent prohibited by the applicable TARP Regulations.        
Your compensation will be subject to formal review and approval by the Office of
the Special Master. In addition, as part of AIG’s agreements with the U.S.
Department of the Treasury, your compensation is subject to applicable
regulations that may be issued and in effect from time to time. You may receive
compensation from AIG only to the extent that it is consistent with those
regulations.     9.   Indemnification and Cooperation. During and after your
employment, AIG will indemnify you in your capacity as a director, officer,
employee or agent of AIG to the fullest extent permitted by applicable law and
AIG’s charter and by-laws, and will provide you with director and officer
liability insurance

-2-



--------------------------------------------------------------------------------



 



      coverage (including post-termination/post-director service tail coverage)
on the same basis as AIG’s other executive officers. AIG agrees to cause any
successor to all or substantially all of the business or assets (or both) of AIG
to assume expressly in writing and to agree to perform all of the obligations of
AIG in this paragraph.         You agree (whether during or after your
employment with AIG) to reasonably cooperate with AIG in connection with any
litigation or regulatory matter or with any government authority on any matter,
in each case, pertaining to AIG and with respect to which you may have relevant
knowledge, provided that, in connection with such cooperation, AIG will
reimburse your reasonable expenses and you shall not be required to act against
your own legal interests.     10.   Tax Matters. To the extent any taxable
expense reimbursement or in-kind benefits under Section 7 or Section 9 is
subject to Section 409A of the Internal Revenue Code of 1986, the amount thereof
eligible in one taxable year shall not affect the amount eligible for any other
taxable year, in no event shall any expenses be reimbursed after the last day of
the taxable year following the taxable year in which you incurred such expenses
and in no event shall any right to reimbursement or receipt of in-kind benefits
be subject to liquidation or exchange for another benefit. Each payment under
this letter will be treated as a separate payment for purposes of Section 409A
of the Code.     11.   Non-competition and non-solicitation. In connection with
your joining AIG, you agree to enter into non-competition arrangements (covering
competing insurance business) and non-solicitation arrangement (covering senior
AIG employees) with AIG. You and we agree to negotiate those arrangements
reasonably and in good faith. Receipt of your stock salary is conditioned on
your entering into those arrangements.

     We look forward to your leadership.

            Sincerely,

American International Group, Inc.
      By:   /s/ Dennis D. Dammerman         Dennis D. Dammerman        Chairman,
Compensation and Management Resources Committee     

-3-



--------------------------------------------------------------------------------



 



I agree with and accept the foregoing terms.

                /s/ Robert H. Benmosche     Robert H. Benmosche           

-4-